DETAILED ACTION
	In Reply filing on 4/22/2022, claims 1 and 3-13 are pending. Claims 1 and 3-13 are considered in the current Office Action. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 3-13 are rejected under 35 U.S.C. 103 as being unpatentable over US 20170355132 (“Moore”), in view of US 20190134888 (“DeSimone et al.”).
Regarding claim 1, Moore teaches a three-dimensional modeling apparatus ([0002], “apparatus for the fabrication of three-dimensional objects”) comprising: 
A container ([0082], “build chamber”) that accommodates a photocurable composition ([0082], “liquid resin 16”; Fig. 31, “polymerizable liquid”) and at least a part of which includes a light transmission portion ([0084], “rigid semipermeable member can be made of any suitable material that is optically transparent at the relevant wavelengths”); 
A carrier (Fig. 31, “carrier”) that is configured to have a variable distance with respect to the light transmission portion (Fig. 2, [0082], “The carrier is driven in the vertical direction by linear stage 19”); 
An irradiation unit that irradiates the photocurable composition between the carrier and the light transmission portion with light via the light transmission portion ([0082], “a radiation source 11 such as a digital light processor (DLP) providing electromagnetic radiation 12 which though reflective mirror 13 illuminates a build chamber defined by wall 14 and a rigid build plate 15 forming the bottom of the build chamber, which build chamber is filled with liquid resin 16.”);  
And a control unit that controls a position of the carrier and the irradiation unit to form a modeled object obtained by curing the photocurable composition ([0017], “a controller operatively associated with the carrier, and/or optionally the at least one drive, and the radiation source for advancing the carrier away from the build surface to form the three-dimensional object from the solid polymer”); 
Wherein the control unit controls the position of the carrier and the irradiation unit ([0132], “the controller operatively associated with either or both thereof and configured to reciprocate the carrier and transparent member with respect to one another”) to form at least a part of a flow channel (Fig. 31, “3d object”) connected to an outside of the container  by curing the photocurable composition in a region irradiated with the light (Fig. 31, Moore teaches a 3d object as a flow channel connected to an outside of the container formed by irradiation source curing the polymerizable liquid), and controls the position of the carrier and the irradiation unit ([0132], “the controller operatively associated with either or both thereof and configured to reciprocate the carrier and transparent member with respect to one another”) to at least temporarily provide at least one of an enlarged diameter portion ([0128], “Where a reciprocation step comprises multiple linked reciprocations…to achieve the advancing of the carrier away from the build surface as the three-dimensional object is gradually formed”; Fig. 31, Moore teaches a 3d object wherein the lower portion is an enlarged diameter portion), in which an inner diameter of the flow channel is widened toward a tip end of the flow channel on a side of the light transmission portion (Fig. 31, Moore teaches a 3d object wherein the inner diameter is widened toward a tip end/lower portion).
Moore does not explicitly teach an opening portion which is located on a side wall of the flow channel in a vicinity of the tip end. However, Moore teaches that the current manufacturing apparatus can be controlled to produce 3d products of numerous structures, including, but not limited to, micromechanical devices, microfluidic devices ([0145], “Numerous different products can be made by the methods and apparatus of the present invention, including both large-scale models or prototypes, small custom products, miniature or microminiature products or devices, etc. Examples include, but are not limited to, medical devices and implantable medical devices such as stents, drug delivery depots, functional structures, microneedle arrays, fibers and rods such as waveguides, micromechanical devices, microfluidic devices, etc.”). It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the side wall on the bottom portion of the 3d object in Moore to incorporate an opening portion, motivated by more rapidly filling or pumping polymerizable liquid into the build region (Moore, [0110]).
Moore does not teach at least a part of the flow channel is provided separately from the modeled object.
	DeSimone et al. teaches at least a part of the flow channel is provided separately from the modeled object (Fig. 28, [0218], “separate or external feed conduits in fluid communication with a (or each) channel supplying polymerizable liquid may be concurrently fabricated adjacent the article being fabricated”).
	Moore and DeSimone et al. are both considered to be analogous to the claimed invention because they are in the same field of additive manufacturing. It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the flow channel in Moore to incorporate a position separated from the modeled object as taught in DeSimone et al., in order to produce an object having completely solid structure (DeSimone et al., [0218]).
Regarding claim 3, Moore does not teach at least a part of the flow channel is provided inside the modeled object.
DeSimone et al. teaches at least a part of the flow channel is provided inside the modeled object (Fig. 27, [0213], “polymerizable liquid (or resin) can be fed through the part carrier and through the part”).
It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the flow channel in Moore to incorporate a position inside the modeled object as taught in DeSimone et al., in order to increase production speed of the 3D object (DeSimone et al., [0213]).
Regarding claim 4, Moore teaches the modeled object includes a plurality of layers formed for the each distance (Fig. 30A, Moore teaches a 3d object wherein a plurality of layers are formed for the each distance); 
Wherein a width w formed from an end farthest from the tip end to the tip end in at least one of the enlarged diameter portion and the opening portion (See annotated Fig. 30A below, Moore teaches a width w from an end farthest from the tip end to the tip end in at least one of the enlarged diameter portion and the opening portion);
And wherein the control unit controls the position of the carrier and the irradiation unit ([0132], “the controller operatively associated with either or both thereof and configured to reciprocate the carrier and transparent member with respect to one another”) to fill at least one of the enlarged diameter portion and the opening portion (Fig. 31, Moore teaches a 3d object wherein the lower portion is an enlarged diameter portion which is filled by polymerizable liquid and the filling of the polymerizable liquid is regulated by a controller).

    PNG
    media_image1.png
    309
    409
    media_image1.png
    Greyscale

Moore does not explicitly teach the width w is equal to or less than a size corresponding to five layers. However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to define the range of width w to be equal to or less than five layers, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. 
Regarding claim 5, Moore teaches an introduction substance having fluidity is introduced into a region irradiated with the light through the flow channel ([0014], “a liquid polymer supply (e.g., a well) operatively associated with the build surface and configured to supply liquid polymer into the build region for solidification or polymerization”; Fig. 31, Moore teaches the polymerizable liquid is introduced into an irradiation region through a flow channel).
Regarding claim 6, Moore teaches the three-dimensional modeling apparatus further comprising: an introduction control unit that controls introduction of the introduction substance into the flow channel (Fig. 31, [0370], “the supply of polymerizable liquid to the internal cavity is through a pressure regulator”); 
Wherein the control unit controls the position of the carrier and the irradiation unit to provide at least one of the enlarged diameter portion and the opening portion ([0017], “a controller operatively associated with the carrier, and/or optionally the at least one drive, and the radiation source for advancing the carrier away from the build surface to form the three-dimensional object from the solid polymer”; Fig. 31, Moore teaches a 3d object wherein the lower portion is an enlarged diameter portion) at a plurality of timings ([0113], “the rate of advance (whether carried out sequentially or continuously) is from about 0.11, or 10 microns per second, up to about to 100, 1,000, or 10,000 microns per second, again depending again depending on factors such as temperature, pressure, structure of the article being produced, intensity of radiation, etc.”; Moore teaches controlling the movement rate of the carrier which is equivalent to the position of the carrier over time); 
And wherein the introduction control unit controls a timing of introducing the introduction substance into the flow channel based on the plurality of timings ([0083], “A liquid resin reservoir, tubing, pumps liquid level sensors and/or valves can be included to replenish the pool of liquid resin in the build chamber…pumps and liquid level sensors can all be operatively associated with a suitable controller, again in accordance with known techniques.”; [0332], “This set of functions can be used with printer models that support fluid control. Before the script finishes executing, setlevels(0,0) should be called to ensure that the pump stops pumping fluid into the vat.” Moore teaches the feeding of polymerizable liquid can be controlled through pump, which can be paused at various timimgs).
Regarding claim 7, Moore teaches the introduction substance introduced at the plurality of timings includes two or more types of the introduction substance ([0119], “different polymerizable liquids to the same build surface through channels or trenches formed in the build surface, each associated with a separate liquid supply”).
Regarding claim 8, Moore does not teach the control unit controls the position of the carrier and the irradiation unit to provide a plurality of the flow channels.
DeSimone et al. teaches the control unit controls the position of the carrier and the irradiation unit to provide a plurality of the flow channels (Fig. 28, [0218], “separate or external feed conduits in fluid communication with a (or each) channel supplying polymerizable liquid may be concurrently fabricated adjacent the article being fabricated”).
It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the flow channel in Moore to incorporate multiple flow channels as taught in DeSimone et al., in order to increase production speed of the 3D object (DeSimone et al., [0213]).
Regarding claim 9, Moore teaches the introduction substance whose temperature is lower than that of the photocurable composition in the container is introduced into at least one of the flow channels ([0103]&[0104], “the temperature of the polymerizable liquid in the build zone, or the temperature of the build plate, can be monitored, directly or indirectly with an appropriate thermocouple, non-contact temperature sensor (e.g., an infrared temperature sensor), or other suitable temperature sensor, to determine whether the temperature exceeds the degradation temperature of the polymerized product. If so, a process parameter may be adjusted through a controller to reduce the temperature in the build zone and/or of the build plate. Suitable process parameters for such adjustment may include: decreasing temperature with a cooler, decreasing the rate of advance of the carrier, decreasing intensity of the irradiation, decreasing duration of radiation exposure, etc… Suitable process parameters for such adjustment may include: increasing temperature with a heater…” Moore teaches the temperature of the polymerizable liquid in the build zone which is introduced through the flow channels can be adjusted by a cooler or a heater. Therefore, Moore teaches polymerizable liquid with various temperature is introduced into the flow channel.).
Regarding claim 10, Moore teaches the control unit controls the position of the carrier and the irradiation unit such that at least one of the enlarged diameter portion and the opening portion is provided in the vicinity of the tip end ([0017], “a controller operatively associated with the carrier, and/or optionally the at least one drive, and the radiation source for advancing the carrier away from the build surface to form the three-dimensional object from the solid polymer”; Fig. 31, Moore teaches a 3d object wherein the lower portion is an enlarged diameter portion) at least when modeling a region having a largest cross-sectional area parallel to a surface of the light transmission portion on a side of the carrier in the modeled object (Fig. 31, Moore teaches a 3d object having a largest cross-sectional area parallel to a surface of the light transmission portion on a side of the carrier in the modeled object).
Regarding claim 11, Moore teaches the enlarged diameter portion is at least temporarily provided (Fig. 31, Moore teaches a 3d object wherein the lower portion is an enlarged diameter portion), and wherein, in the enlarged diameter portion, an inner diameter of the flow channel is anisotropically widened with respect to an axis of the flow channel (Fig. 31, Moore teaches a 3d object wherein the inner diameter of the enlarged portion is anisotropically widened with respect to an axis of the flow channel).
Regarding claim 12, Moore teaches a control apparatus of a three-dimensional modeling apparatus ([0007], “methods, systems and apparatus (including associated control methods, systems and apparatus), for the production of a three-dimensional object by additive manufacturing”) in which the three-dimensional modeling apparatus includes a container ([0082], “build chamber”) that accommodates a photocurable composition ([0082], “liquid resin 16”; Fig. 31, “polymerizable liquid”) and at least a part of which includes a light transmission portion ([0084], “rigid semipermeable member can be made of any suitable material that is optically transparent at the relevant wavelengths”), a carrier that is configured to have a variable distance with respect to the light transmission portion (Fig. 2&31, [0082], “The carrier is driven in the vertical direction by linear stage 19”), and an irradiation unit that irradiates the photocurable composition between the carrier and the light transmission portion with light via the light transmission portion ([0082], “a radiation source 11 such as a digital light processor (DLP) providing electromagnetic radiation 12 which though reflective mirror 13 illuminates a build chamber defined by wall 14 and a rigid build plate 15 forming the bottom of the build chamber, which build chamber is filled with liquid resin 16.”), the control apparatus comprising: 
A control unit that controls a position of the carrier and the irradiation unit to form a modeled object obtained by curing the photocurable composition ([0017], “a controller operatively associated with the carrier, and/or optionally the at least one drive, and the radiation source for advancing the carrier away from the build surface to form the three-dimensional object from the solid polymer”); 
Wherein the control unit controls the position of the carrier and the irradiation unit ([0132], “the controller operatively associated with either or both thereof and configured to reciprocate the carrier and transparent member with respect to one another”) to form at least a part of a flow channel (Fig. 31, “3d object”) connected to an outside of the container by curing the photocurable composition in a region irradiated with the light (Fig. 31, Moore teaches a 3d object as a flow channel connected to an outside of the container formed by irradiation source curing the polymerizable liquid),and controls the position of the carrier and the irradiation unit ([0132], “the controller operatively associated with either or both thereof and configured to reciprocate the carrier and transparent member with respect to one another”) to at least temporarily provide at least one of an enlarged diameter portion ([0128], “Where a reciprocation step comprises multiple linked reciprocations…to achieve the advancing of the carrier away from the build surface as the three-dimensional object is gradually formed”; Fig. 31, Moore teaches a 3d object wherein the lower portion is an enlarged diameter portion), in which an inner diameter of the flow channel is widened toward a tip end of the flow channel on a side of the light transmission portion (Fig. 31, Moore teaches a 3d object wherein the inner diameter is widened toward a tip end/lower portion).
Moore does not explicitly teach an opening portion which is located on a side wall of the flow channel in a vicinity of the tip end. However, Moore teaches that the current manufacturing apparatus can be controlled to produce 3d products of numerous structures, including, but not limited to, micromechanical devices, microfluidic devices ([0145], “Numerous different products can be made by the methods and apparatus of the present invention, including both large-scale models or prototypes, small custom products, miniature or microminiature products or devices, etc. Examples include, but are not limited to, medical devices and implantable medical devices such as stents, drug delivery depots, functional structures, microneedle arrays, fibers and rods such as waveguides, micromechanical devices, microfluidic devices, etc.”). It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the side wall on the bottom portion of the 3d object in Moore to incorporate an opening portion, motivated by more rapidly filling or pumping polymerizable liquid into the build region (Moore, [0110]).
Regarding claim 13, Moore teaches a method for manufacturing a modeled object using a three- dimensional modeling apparatus ([0007], “methods, systems and apparatus (including associated control methods, systems and apparatus), in which the three-dimensional modeling apparatus includes a container ([0082], “build chamber”) that accommodates a photocurable composition ([0082], “liquid resin 16”; Fig. 31, “polymerizable liquid”) and at least a part of which includes a light transmission portion ([0084], “rigid semipermeable member can be made of any suitable material that is optically transparent at the relevant wavelengths”), a carrier that is configured to have a variable distance with respect to the light transmission portion (Fig. 2, [0082], “The carrier is driven in the vertical direction by linear stage 19”), an irradiation unit that irradiates the photocurable composition between the carrier and the light transmission portion with light via the light transmission portion ([0082], “a radiation source 11 such as a digital light processor (DLP) providing electromagnetic radiation 12 which though reflective mirror 13 illuminates a build chamber defined by wall 14 and a rigid build plate 15 forming the bottom of the build chamber, which build chamber is filled with liquid resin 16.”), and a control unit that controls a position of the carrier and the irradiation unit to form the modeled object obtained by curing the photocurable composition ([0017], “a controller operatively associated with the carrier, and/or optionally the at least one drive, and the radiation source for advancing the carrier away from the build surface to form the three-dimensional object from the solid polymer”), the method comprising: 
By the control unit controlling the position of the carrier and the irradiation unit ([0132], “the controller operatively associated with either or both thereof and configured to reciprocate the carrier and transparent member with respect to one another”) to form at least a part of a flow channel (Fig. 31, “3d object”) connected to an outside of the container by curing the photocurable composition in a region irradiated with the light (Fig. 31, Moore teaches a 3d object as a flow channel connected to an outside of the container formed by irradiation source curing the polymerizable liquid); 
And controlling the position of the carrier and the irradiation unit ([0132], “the controller operatively associated with either or both thereof and configured to reciprocate the carrier and transparent member with respect to one another”) to at least temporarily provide at least one of an enlarged diameter portion ([0128], “Where a reciprocation step comprises multiple linked reciprocations…to achieve the advancing of the carrier away from the build surface as the three-dimensional object is gradually formed”; Fig. 31, Moore teaches a 3d object wherein the lower portion is an enlarged diameter portion), in which an inner diameter of the flow channel is widened toward a tip end of the flow channel on a side of the light transmission portion (Fig. 31, Moore teaches a 3d object wherein the inner diameter is widened toward a tip end/lower portion).
Moore does not explicitly teach an opening portion which is located on a side wall of the flow channel in a vicinity of the tip end. However, Moore teaches that the current manufacturing apparatus can be controlled to produce 3d products of numerous structures, including, but not limited to, micromechanical devices, microfluidic devices ([0145], “Numerous different products can be made by the methods and apparatus of the present invention, including both large-scale models or prototypes, small custom products, miniature or microminiature products or devices, etc. Examples include, but are not limited to, medical devices and implantable medical devices such as stents, drug delivery depots, functional structures, microneedle arrays, fibers and rods such as waveguides, micromechanical devices, microfluidic devices, etc.”). It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the side wall on the bottom portion of the 3d object in Moore to incorporate an opening portion, motivated by more rapidly filling or pumping polymerizable liquid into the build region (Moore, [0110]).
Response to Arguments
Applicant's arguments filed 4/22/2022 have been fully considered but they are not persuasive. 
Applicant argues that it will not be obvious to combine Moore with DeSimone et al. to teach "at least temporarily provide at least one of an enlarged diameter portion, in which an inner diameter of the flow channel is widened toward a tip end of the flow channel on a side of the light transmission portion, and an opening portion which is located on a side wall of the flow channel in a vicinity of the tip end" because the shape of the flow channel is independent of the shape of the "3d object" in FIG. 31 of Moore, and there is no motivation to provide “at least one of an enlarged diameter portion and an opening portion which is located on a side wall of the flow channel” in DeSimone et al. 
Examiner respectfully disagrees. Moore teaches a 3D printing device for manufacturing a 3D object that has singular or plural hollow channels ([0148]) of various configuration ([01501]) and properties ([0149]). Therefore, the shape of the flow channel is not independent of the shape of the "3d object".  Furthermore, Desimone et al. is motivated to produce flow channel with various configuration ([0155]). Lastly, since the cited portion "at least temporarily provide at least one of an enlarged diameter portion, in which an inner diameter of the flow channel is widened toward a tip end of the flow channel on a side of the light transmission portion, and an opening portion which is located on a side wall of the flow channel in a vicinity of the tip end" is interpreted as a material or article worked upon by apparatus (See MPEP 2115), if the prior art structure is capable of performing the claimed use then it meets the claim. 
Applicant argues that none of the cited references discloses or suggests "an opening portion which is located on a side wall of the flow channel in a vicinity of the tip end". 
However, Moore teaches that the current manufacturing apparatus can be controlled to produce 3d products of numerous structures, including, but not limited to, micromechanical devices, microfluidic devices ([0145], “Numerous different products can be made by the methods and apparatus of the present invention, including both large-scale models or prototypes, small custom products, miniature or microminiature products or devices, etc. Examples include, but are not limited to, medical devices and implantable medical devices such as stents, drug delivery depots, functional structures, microneedle arrays, fibers and rods such as waveguides, micromechanical devices, microfluidic devices, etc.”). It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the side wall on the bottom portion of the 3d object in Moore to incorporate an opening portion, motivated by more rapidly filling or pumping polymerizable liquid into the build region (Moore, [0110]). In addition, the cited portion "an opening portion which is located on a side wall of the flow channel in a vicinity of the tip end" is interpreted as a material or article worked upon by apparatus (See MPEP 2115), if the prior art structure is capable of performing the claimed use then it meets the claim. In this case, Moore is capable of performing producing the claimed structure, therefore, Moore’s teaching of a 3D printing device meets the claimed invention. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY YU HUANG whose telephone number is (571)272-2643. The examiner can normally be reached 9:00AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Susan Leong can be reached on (571) 270-1487. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TIFFANY YU. HUANG
Examiner
Art Unit 1754


/LEITH S SHAFI/Primary Examiner, Art Unit 1744